DETAILED ACTION
The communication is in response to the application received 05/12/2020, wherein claims 1-20 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 11-12, 15 and 21-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al. (“Algorithm Description of Joint Exploration Test Model 7” – see IDS) hereinafter Chen, in view of Li et al. (U.S. 2016/0286230) hereinafter Li.
Regarding claims 1 and 13, Chen discloses an apparatus for determination of a motion vector for a block including a processing circuitry configured to, and a method for determination of a motion vector for a block including the steps of: 
obtain an initial motion vector and a template for the block (Chen par. 2.3.7: an initial motion vector is determined. A search for template matching for a block is performed); 
determine a refinement of the initial motion vector by template matching with said template in a search space (Chen par. 2.3.7: the motion information is refined with the block motion vector as starting point; par. 2.3.7.5, par. 2.3.8-2.3.9: motion vector MV refinement is a pattern based MV search of template matching), 
wherein said search space is located on a position given by the initial motion vector and includes one or more fractional sample positions, wherein each of the fractional sample positions belonging to the search space is obtained by interpolation filtering with a filter of a predefined tap-size assessing integer samples only within a window (Chen par. 2.3.7: a candidate is selected as a starting point for further CU refinement. A local search, i.e. window, based on template matching around the starting point is performed and the MV results in the minimum matching cost is taken as the MV for the whole CU. The motion information is further refined at the sub-CU level. Hence, within a window for template matching in said search space. A WxH CU is split into MxM sub-CUs; par. 2.3.7.4: when a motion vector points to a fractional sample position, motion compensated interpolation is needed; par. 2.2.2, par. 2.3.7.4: 8-taps interpolation filter and 4-taps interpolation filter are used. Filter is used for fractional position as also in par. 2.3.8 page 20).  

Chen does not explicitly disclose said window being formed by integer samples accessible for the template matching in said search space.
Li discloses each of the fractional sample positions belonging to the search space is obtained by interpolation filtering with a filter of a predefined tap-size assessing integer samples only within a window, said window being formed by integer samples accessible for the template matching in said search space (Li [0209], [0224]-[0225]: refinement process for the best match can be performed within a pre-defined or signaled search window; [0213]: perform motion searching using integer-pixel positions. Performing motion searching at fractional-pixel positions with the best match of integer-pixel position as the starting point).
Chen and Li are analogous art because they are from the same field of endeavor of motion vector estimation.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chen, and further incorporate having window being formed by integer samples accessible for the template matching in said search space, as taught by Li, to achieve a more efficient yet low complexity search (Li [0209]).


Regarding claim 2, Chen and Li disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Chen further discloses wherein the window is defined as an extension on at least one of both left and right; and both top and bottom of the block (Chen par. 2.3.7.2: the sub-CU level includes top, left, top-left and top-right neighboring MVs).  

Regarding claim 3, Chen and Li disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Chen further discloses wherein the window is defined around a position pointed at by the initial motion vector and identifies a number of samples to be accessed for determining the refinement of the initial motion vector (Chen page 25, last para.: the motion field can be refined for each sample; par. 2.3.7: a candidate is selected as a starting point for further CU refinement. A local search, i.e. window, based on template matching around the starting point is performed and the MV results in the minimum matching cost is taken as the MV for the whole CU. The motion information is further refined at the sub-CU level. Hence, within a window for template matching in said search space. A WxH CU is split into MxM sub-CUs, hence a number of samples to be accessed).  


Regarding claims 5 and 15, Chen discloses all the limitations of claims 1 and 13, respectively, and are analyzed as previously discussed with respect to that claim.
Chen further discloses wherein the processing circuitry is configured to determine the refinement of the initial motion vector by template matching with said template in a search space (Chen par. 2.3.7: a candidate is selected as a starting point for further CU refinement. A local search, i.e. window, based on template matching around the starting point is performed and the MV results in the minimum matching cost is taken as the MV for the whole CU. The motion information is further refined at the sub-CU level. The candidate with minimum matching cost is selected as starting point; par. 2.3.7.6, and para. 2.3.8 Page 25, first para., page 26, last para.; para. 2.3.9, second para.: template matching in a direction from a starting position. Hence, iteration search extended in a direction from the best matching position).  

Regarding claim 11, Chen and Li discloses an encoding apparatus for encoding video images split to blocks into a bitstream, the encoding apparatus comprising: the apparatus for determination of a motion vector for a block according to claim 1.
Chen further discloses an encoding circuitry for encoding a difference between the block and the predictor given by a block in a position based on the determined motion vector and for generating a bitstream including the encoded difference and the initial motion vector (Chen par. 2.3.7.6: an encoder; Par. 2.3.2: motion vector difference between the motion vector and predicted motion vector are signaled; Page 19, para. 3: the difference of the motion vector CPMV and the motion vector prediction CPMVP is signaled in the bitstream).  

Regarding claim 12, Chen and Li discloses a decoding apparatus for decoding from a bitstream video images split to blocks; the apparatus for determination of the refined motion vector for the block according to claim 1.
Chen further discloses the decoding apparatus comprising: a parsing unit for parsing from the bitstream an initial motion vector and an encoded difference between a block and a predictor given by a block in a position specified by a refined motion vector; and decoding circuitry for reconstructing the block as a sum of the parsed difference and the predictor given by the block in the position specified by the refined motion vector (Chen par. 2.3.7.6: an encoder; Par. 2.3.2: motion vector difference between the motion vector and predicted motion vector are signaled; Page 19, para. 3: the difference of the motion vector CPMV and the motion vector prediction CPMVP is signaled in the bitstream; Page 34, first para: the prediction block and the reconstructed template are used to guide the searching of similar blocks).  
Li also discloses the decoding apparatus comprising: a parsing unit for parsing from the bitstream an initial motion vector and an encoded difference between a block and a predictor given by a block in a position specified by a refined motion vector; and decoding circuitry for reconstructing the block as a sum of the parsed difference and the predictor given by the block in the position specified by the refined motion vector (Li [0039]: encoder determines prediction error, i.e. the difference between block being encoded and the predicted block; [0118]: decode the bitstream to generate motion vectors; [0114], [0129]: reconstruct the residual block. Adds the reconstructed residual block to the motion compensated prediction block to produce a reconstructed video block).

As to claims 21-22, these claimed limitations are same as previously addressed claims 11-12. Therefore are rejected for the same rational.

Regarding claim 23, Chen and Li discloses a non-transitory computer readable medium storing instructions which when executed on a processor cause the processor (Chen par. 2.3.7.6: an encoder) to perform the method according to claim 13.

Claims 4, 6-9, 14 and 16-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al. (“Algorithm Description of Joint Exploration Test Model 7”) hereinafter Chen, in view of Li et al. (U.S. 2016/0286230) hereinafter Li, further in view of Au et al. (US 2011/0293012) hereinafter Au.
Regarding claims 4 and 14, Chen and Li disclose all the limitations of claims 1 and 13, respectively, and are analyzed as previously discussed with respect to that claim.
Chen further discloses wherein the window is defined as N integer sample columns and M integer sample rows relative to the block initial motion vector, at least one of N and M being non-zero integer values (Chen par. 2.3.7: a candidate is selected as a starting point for further CU refinement. A local search, i.e. window, based on template matching around the starting point is performed and the MV results in the minimum matching cost is taken as the MV for the whole CU. The motion information is further refined at the sub-CU level. Hence, within a window for template matching in said search space. A WxH CU is split into MxM sub-CUs, hence M columns and M rows of number of samples to be accessed).  
Chen further disclose a CU can have a square or rectangular shape (Chen par. 2.1.1).
 Au discloses the window is defined as N integer sample columns and M integer sample rows relative to the block initial motion vector, at least one of N and M being non-zero integer values (Au [0052], [0056], [0092], [0030]: the search area is divided into rectangular sub-windows with plurality of search points belong to the plurality of sub-windows, hence having a number of columns and rows; [0050]: scanning the sub-windows include horizontal scan, vertical scan or both).
Chen and Li and Au are analogous art because they are from the same field of endeavor of motion vector estimation.	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chen and Li, and further incorporate having window being formed by integer samples accessible for the template matching in said search space, as taught by Au, for efficient motion estimation and avoid high computation load (Au [0034], [0178]).


Regarding claims 6 and 16, Chen and Li discloses all the limitations of claims 1 and 13, respectively, and are analyzed as previously discussed with respect to that claim.
Chen further discloses wherein the search space includes a window of the window such that all integer samples accessed for interpolation filtering of each fractional sample in the window are located within said window for the interpolation filter with the predefined tap-size as discussed in claim 1 above.  
	Furthermore, Au discloses search space includes a rectangular sub-window of the window such that all integer samples accessed (Au [0052], [0056], [0092], [0030]: the search area is divided into rectangular sub-windows with plurality of search points belong to the plurality of sub-windows, hence having a number of columns and rows; [0050]: scanning the sub-windows include horizontal scan, vertical scan or both).
Chen and Li and Au are analogous art because they are from the same field of endeavor of motion vector estimation.	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chen and Li, and further incorporate having search space includes a rectangular sub-window of the window such that all integer samples accessed, as taught by Au, for efficient motion estimation and avoid high computation load (Au [0034], [0178]).


Regarding claims 7 and 17, Chen and Li discloses all the limitations of claims 1 and 13, respectively, and are analyzed as previously discussed with respect to that claim.
Chen further discloses wherein the search space includes a search window, wherein the refinement of the initial motion vector is determined by template matching with said template in the search window such that the integer samples accessed for interpolation filtering of each fractional sample in the search window are located within said window for the interpolation filter with the predefined tap-size as discussed in claim 1 above.  
Chen further disclose a CU can have a square or rectangular shape (Chen par. 2.1.1).
	Furthermore, Au discloses search space includes rectangular sub-window (Au [0052], [0056], [0092], [0030]: the search area is divided into rectangular sub-windows with plurality of search points belong to the plurality of sub-windows, hence having a number of columns and rows; [0050]: scanning the sub-windows include horizontal scan, vertical scan or both).
Chen and Li and Au are analogous art because they are from the same field of endeavor of motion vector estimation.	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chen and Li, and further incorporate having search space includes rectangular sub-window, as taught by Au, for efficient motion estimation and avoid high computation load (Au [0034], [0178]).


Regarding claims 8 and 18, Chen and Li and Au disclose all the limitations of claims 7 and 17, respectively, and are analyzed as previously discussed with respect to that claim.
Chen further discloses wherein the processing circuitry is configured to determine the refinement of the initial motion vector by template matching with said template in a search space which is iteratively extended in a direction given by one of more best matching positions of the search space in a most recent iteration, wherein the iteration is ended when at least one sample within the search space of the most recent iteration is outside the search sub-window (Chen par. 2.3.7, page 21: the template matching finds the closest match between a template in the current picture and a block in a reference picture; par. 2.3.7: a candidate is selected as a starting point for further CU refinement. A local search, i.e. window, based on template matching around the starting point is performed and the MV results in the minimum matching cost is taken as the MV for the whole CU. The motion information is further refined at the sub-CU level. The candidate with minimum matching cost is selected as starting point; par. 2.3.7.6, and para. 2.3.8 Page 25, first para., page 26, last para.; para. 2.3.9, second para.: template matching in a direction from a starting position. Hence, iteration search extended in a direction from the best matching position).  
Chen does not explicitly disclose wherein the iteration is ended when at least one sample within the search space of the most recent iteration is outside the search sub-window.
However, Li discloses wherein the iteration is ended when at least one sample within the search space of the most recent iteration is outside the search sub-window (Li [0213]: perform motion searching using integer-pixel positions. Performing motion searching at fractional-pixel positions with the best match of integer-pixel position as the starting point; [0166]: all values inside the search window is checked to find best match. Hence, values inside the search window is used and the values outside the search window are not used, so the iteration of search is ended when there is sample outside the window).
Chen and Li and Au are analogous art because they are from the same field of endeavor of motion vector estimation.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chen and Li and Au, and further incorporate having wherein the iteration is ended when at least one sample within the search space of the most recent iteration is outside the search sub-window, as taught by Li, to achieve a more efficient yet low complexity search (Li [0209]).


Regarding claims 9 and 19, Chen and Li and Au disclose all the limitations of claims 6 and 16, respectively, and are analyzed as previously discussed with respect to that claim.
Chen further discloses wherein the interpolation filter is a one-dimensional filter assessing K either horizontal or vertical integer samples when the fractional position is located on a respective horizontal or vertical line of integer samples (Chen par. 2.2.2, par. 2.3.7.4: 8-taps interpolation filter and 4-taps interpolation filter are used, hence one-dimensional filter. Filter is used for fractional position as also in par. 2.3.8 page 20; page 26, last para.: filter with horizontal or vertical samples of fractional positions).  

Claims 10 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al. (“Algorithm Description of Joint Exploration Test Model 7”) hereinafter Chen, in view of Li et al. (U.S. 2016/0286230) hereinafter Li, further in view of Au et al. (US 2011/0293012) hereinafter Au, further in view of Uramoto et al. (US 5,400,087) hereinafter Uramoto.
Regarding claims 10 and 20, Chen and Li and Au disclose all the limitations of claims 7 and 17, respectively, and are analyzed as previously discussed with respect to that claim.
Chen further discloses wherein the search space further includes fractional positions located outside the sub-window either: adjacent on the top or on the bottom of the sub-window and located on the horizontal line of integer samples or Page 3 of 7Attorney Docket No. 85536285US13adjacent on the left or on the right hand side of the sub-window and located on the vertical line of integer samples.  
	However, Uramoto discloses the search space further includes fractional positions located outside the sub-window either: adjacent on the top or on the bottom of the sub-window and located on the horizontal line of integer samples or Page 3 of 7Attorney Docket No. 85536285US13adjacent on the left or on the right hand side of the sub-window and located on the vertical line of integer samples (Uramoto Col. 44, lines 5-18: search window and the left side template block data for detecting motion vector in fractional precision, and right side template block data for detecting a motion vector in fractional precision which are located on horizontal line or vertical line of samples and hence outside the search window).
Chen and Li and Au and Uramoto are analogous art because they are from the same field of endeavor of motion vector estimation.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chen and Li and Au, and further incorporate having the search space further includes fractional positions located outside the sub-window either: adjacent on the top or on the bottom of the sub-window and located on the horizontal line of integer samples or Page 3 of 7Attorney Docket No. 85536285US13adjacent on the left or on the right hand side of the sub-window and located on the vertical line of integer samples, as taught by Uramoto, for more efficient motion vector detecting (Uramoto Col. 45, line 15).

Conclusion
The prior art made of record and not replied upon is considered pertinent to applicant’s disclosure.
Chen et al (US 2018/0241998) which discloses template matching using interpolation filter for motion vector estimation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486